Citation Nr: 1026376	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.

2.  Entitlement to an earlier effective date for the grant of 
service connection for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the issue of entitlement to an earlier 
effective date for the grant of service connection for a 
lumbosacral strain is irrelevant in light of the fact that 
service connection for that disorder has not been granted (and is 
not granted herein).  The representative has also acknowledged 
this point, in the Appellant's Brief before the Board in July 
2010.  However, since the issue of entitlement to an earlier 
effective date has been advanced by the Veteran and fully 
adjudicated by the RO, the Board has included it as an issue on 
the first page of the present decision and analyzed it below.  


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied service 
connection for a low back disorder.

2.  The evidence associated with the claims file subsequent to 
the August 2003 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim, sufficient to reopen the claim.  

3.  Upon review of the merits of the claim, the competent and 
probative evidence preponderates against a finding that the 
Veteran's low back disorder is due to any incident or event in 
military service, nor was arthritis manifested during service or 
within one year after separation from service.



4.  Service connection for a lumbosacral strain has not been 
granted, and thus, entitlement to an earlier effective date is a 
moot point and is not warranted.  


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.302 (2009).  

2.  The evidence received subsequent to the August 2003 rating 
decision is new and material, and the claim for service 
connection for a lumbosacral strain is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).  

4.  The criteria for an earlier effective date for a grant of 
service connection for a lumbosacral strain have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In September 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter stated why the Veteran's low back claim was previously 
denied, advised him that new and material evidence would be 
necessary to reopen the claim, and informed him as to what the 
new and material evidence should address.  The letter further 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the September 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess and Kent, 
supra.  In addition, the November 2006 rating decision and April 
2007 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal. 

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from the 
Austin VA Medical Center (VAMC).  

The Board finds that a VA examination is not necessary to fulfill 
VA's duty to assist in this case.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is documentation of treatment for the low 
back on one occasion during active service.  However, there is no 
showing of further treatment for the back for over 30 years 
following separation from active service.  Moreover, there are no 
competent medical opinions suggesting a relationship between the 
Veteran's current back problems and active service, and no other 
medical evidence of record suggests a causal relationship between 
the current disorder and active service.  Accordingly, an 
examination is not required here, even under the low threshold of 
McLendon.  

In view of the foregoing, we find that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Service Connection 
Claim
 
In June 2003, the Veteran raised a claim of entitlement to 
service connection for a low back injury incurred during active 
service.  This claim was denied in an August 2003 rating 
decision.  The Veteran did not file a timely appeal.  
Consequently, the August 2003 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In July 2006, the Veteran filed a request to reopen his claim for 
service connection for a lumbosacral strain.  The claim was 
denied in a November 2006 rating decision that is the subject of 
the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the lumbosacral strain 
claim on the merits in its November 2006 rating decision.  
However, the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final rating 
decision, in August 2003, denying the Veteran's claim of 
entitlement to service connection for a lumbosacral strain 
included the Veteran's STRs, treatment records from the Austin 
VAMC, and a VA examination from June 1988.       

The STRs confirmed that the Veteran was treated for low back 
problems on one occasion during active service.  The June 1988 VA 
examination indicated that he had sustained a recent, post-
service low back injury, and X-rays showed minimal degenerative 
changes in the small joint in the lower lumbar spine.  However, 
the Austin VAMC treatment records were negative for any 
manifestation of low back problems or complaints.   

Based on the above evidence, the claim was denied.  Specifically, 
the RO in August 2003 determined that there was no evidence that 
the Veteran had any residual low back problems, and thus, no 
current disability. 

Evidence added to the record since the time of the last final 
denial in August 2003 includes more current outpatient records 
from the VAMC.  The VAMC records show treatment for low back pain 
in 2006.    

The evidence added to the record since the previous August 2003 
denial constitutes new and material evidence.  It addresses the 
existence of a current disability, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing 
evidence of treatment for a current disability.  Finally, it does 
raise a reasonable possibility of substantiating the low back 
claim.  Therefore, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the claim is 
reopened.  

Although the RO did not fully consider the merits of the claim in 
its November 2006 rating decision that is part of the pending 
appeal, the RO discussed the elements of the claim that were 
lacking in its rating decision and the April 2007 SOC.  Thus, the 
Board may proceed with appellate review at this time without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  



III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran in this case claims that his current low back 
problems are related to a low back injury incurred in active 
service.  His June 1974 enlistment examination report is negative 
for any history of low back problems.  In February 1975, he 
reported pain in his low back.  He had full range of motion, no 
evidence of spasm, tenderness to palpation over the vertebrae, 
and reflexes were normal.  Chronic low back pain was assessed and 
the treatment provider prescribed heat.  There is no 
documentation of further treatment for low back problems in 
service.  The April 1975 separation examination report shows a 
normal examination of the spine and does not document any low 
back complaints.  

Following separation from service, at the June 1988 VA 
examination, the Veteran reported a recent low back injury.  
Physical examination was normal, and X-rays showed minimal 
degenerative changes in the small joints in the lower lumbar 
spine.  

Next, in October 2006, the Veteran complained of low back pain 
for 2 or 3 months at the VAMC.  He stated he currently had 
prescriptions for hydrocodone and cyclobenzaprine, but had not 
had them filled since December 2005.  The VAMC nurse suggested he 
fill the prescription for the muscle relaxer, and scheduled him 
for an appointment with the doctor the following week.  

One week later, the Veteran reported chronic low back pain and 
denied any recent injury.  Straight leg raising was negative 
bilaterally.  Range of motion was mildly restricted with flexion, 
but his rotational range of motion was intact.  The doctor 
assessed chronic low back pain and gave the Veteran refills for 
cyclobenzaprine and a prescription for Vicodin.  X-rays showed 
degenerative joint disease at L5-S1 with no acute process.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a 
lumbosacral strain.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that low 
back arthritis was manifested during active service or the 
applicable one-year presumptive period after separation from 
active service.  Further, there is no radiographic evidence of 
arthritis during service or within the year following his 
separation therefrom.  

Next, continuity of the currently claimed disorder from service 
has not been established by the evidence.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his current 
dizziness and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's low back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The STRs show treatment for low back pain on 
one occasion, but his separation examination was normal.  
Following service, there was apparently an intervening low back 
injury in 1988, as reported at the June 1988 VA examination.  
Then, there was no documentation of complaints or treatment for 
low back pain until 2006, over 30 years after his separation from 
service.  While he is clearly sincere in his beliefs, in light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment for 
over three decades following his military discharge (excluding 
the post-service back injury in 1988) is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, 
there are no competent opinions relating the current low back 
pain to military service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for his current low 
back disorder, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV.  Earlier Effective Date Claim

A.  Applicable Law

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies this 
to mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.

As noted above, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The Veteran filed a claim for an earlier effective date for a 
grant of service connection for a lumbosacral strain in July 
2006.  However, as discussed above, service connection for a 
lumbosacral strain has not been granted.  Therefore, a claim for 
an earlier effective date cannot be granted, there is no 
reasonable doubt to be resolved in favor of the Veteran, and the 
claim must be denied.  


ORDER

Service connection for a lumbosacral strain is denied.  

Entitlement to an earlier effective date for the grant of service 
connection for a lumbosacral strain is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


